Citation Nr: 0327570	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an increased evaluation for the service 
connected residuals of second and third degree burns of 
both hands, with numbness of the fingers, currently 
evaluated as 10 percent disabling.

2.	Entitlement to service connection for degenerative joint 
disease of both hands.

3.	Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the veteran's claims of entitlement to 
service connection for degenerative joint disease of the 
hands and hearing loss, and continued the veteran's 
evaluation for his service connected residuals of second and 
third degree burns of both hands, with numbness of the 
fingers, at a 10 percent evaluation.  The veteran initially 
requested a hearing, but later cancelled this request.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and assist 
a claimant in developing the facts necessary to substantiate 
the claim.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d)) (2002).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 
(West 2002).  A claim may be decided without providing such 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of entitlement, 
or the record includes medical evidence sufficient to 
adjudicate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  In the instant case, the Board notes that 
it does not appear that the veteran has been provided the 
proper information under the VCAA as to which party is 
responsible for obtaining which evidence.  Upon remand, the 
RO should ensure that the veteran has received all required 
notice under the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As to the veteran's claims for an increased rating for his 
hand disability, and for degenerative joint disease of the 
hands, the Board notes that, while the report of VA 
examination in January 2002 clearly diagnosed the veteran 
with degenerative joint disease of the hands, the examiner 
offers no opinion as to whether this disability is related to 
the veteran's service connected bilateral residuals of burns 
to the hands.
Therefore, the Board requests that the veteran undergo a 
further VA examination to determine the etiology of the 
veteran's bilateral degenerative joint disease of the hands.  
As this examination will also provide information probative 
as to the current level of the veteran's service connected 
disability, that issue as well is remanded to the RO.  The 
Board notes that, upon Remand, the RO should consider the 
propriety of granting the veteran separate ratings for each 
hand.

Furthermore, as to the veteran's claim of entitlement to 
service connection for hearing loss, the Board notes that the 
veteran's representative, in a written brief presentation 
dated February 2003, specifically requested that the veteran 
be given a VA audiological examination to help determine the 
etiology of the veteran's hearing loss.  In light of this 
request, and in order to ensure that the veteran receives all 
consideration due him under the law, upon remand, the RO 
should schedule the veteran for a comprehensive audiological 
examination to determine whether the veteran currently has 
hearing loss, and if so, to determine the etiology of that 
hearing loss.

Accordingly, this case is REMANDED for the following 
development:

1.	The RO should contact the veteran and request that he 
provide the names and addresses of any medical 
providers who have treated him for any hand 
disability or hearing loss since service.  After 
obtaining the necessary releases, the RO should 
obtain these records and associate them with the 
claims folder.

2.	Please schedule the veteran for a comprehensive VA 
examination.  Send the claims file to the examiner 
for review, and request that he indicate such review 
has been undertaken.  The examiner should also review 
the veteran's service medical records.  All indicated 
tests and studies should be undertaken.  Have the 
examiner indicate what hand symptoms and disabilities 
that the veteran is found to have, and what hand 
symptoms are related to his service connected 
disability, and whether it is at least as likely as 
not that the veteran's degenerative joint disease of 
the hands is secondary to the veteran's service 
connected hand disability, or whether it is directly 
related to any incident or injury in service.  

3.	Please send the veteran for a comprehensive VA 
audiological examination.  Send the claims file to 
the examiner for review, and request that he indicate 
such review has been undertaken.  The examiner should 
also review the veteran's service medical records.  
All indicated tests and studies should be undertaken.  
Have the examiner indicate the veteran's present 
level of hearing loss, and whether it is at least as 
likely as not that the veteran's hearing loss, if 
such is diagnosed, is related to any incident or 
injury in service.  

4.	To help avoid future remand, the RO must ensure that 
all requested development has been completed (to the 
extent possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.	The RO must also review the claims file and ensure 
that all notification and development action required 
by the Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should ensure that 
the new notification requirements and development 
procedures contained in sections 3 and 4 of the Act, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, are fully 
complied with and satisfied.  The RO must also ensure 
that all notice obligations under Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) 
and other applicable legal criteria, are complied 
with and satisfied.

6.	After completion of the above requested development, 
and any other development deemed warranted by the 
record, the RO should adjudicate the claims on appeal 
in light of all pertinent evidence and legal 
authority.  The RO must provide adequate reasons and 
bases for its determination.  Readjudication should 
include consideration of all evidence associated with 
the claims files since the last statement or 
supplemental statement of the case.  Thereafter a 
supplemental statement of the case should be issued, 
with an appropriate opportunity to respond.  The case 
should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




